Citation Nr: 0125886	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 8, 1998 
for a 30 percent rating of service-connected migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active military service from May 1979 to 
February 1992 and Army Reserve service, including active duty 
for training (ADT) from February to July 1993.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) July 1999 decision which increased the rating of his 
service-connected migraine headaches from 10 to 30 percent, 
effective October 8, 1998.  

In April 1999, the RO denied a rating in excess of 10 percent 
for the service-connected migraine headaches; timely notice 
of disagreement was received in July 1999 and the veteran was 
issued a statement of the case (SOC), increasing the rating 
of the migraine disability from 10 to 30 percent.  By 
September 1999 written correspondence, he expressed 
satisfaction with the 30 percent rating assigned his migraine 
headaches, withdrawing his appeal as to the increased rating 
claim.  38 C.F.R. § 20.204 (2001).

In February 2001, the case was remanded for a Travel Board 
hearing, pursuant to the veteran's request.  At his August 
2001 hearing, the veteran submitted additional evidence which 
was not previously of record, consisting of VA treatment 
records from October 1997 to December 1998, waiving initial 
consideration of such evidence by the RO under 38 C.F.R. 
§ 20.1304(c) (2001).


FINDINGS OF FACT

1.  By rating decision dated July 15, 1994, the RO denied the 
veteran's claim of increased, compensable rating for his 
service-connected migraine headaches; no timely appeal 
therefrom was filed, following mailing of notification 
thereof to his address of record on July 25, 1994.

2.  On July 18, 1995, the veteran filed a claim seeking an 
increased, compensable rating of the service-connected 
migraine headaches, indicating that he received VA medical 
treatment therefor since June 1994.

3.  By May 1996 rating decision, the RO denied a compensable 
rating of the service-connected migraine headaches; timely 
notice of disagreement was received in August 1996, and a SOC 
was issued on August 23, 1996.

4.  In March 1997, having reviewed the veteran's July 1995 
increased rating claim under 38 C.F.R. § 3.105(b), the RO 
issued a rating decision and a supplemental statement of the 
case (SSOC), increasing the rating of his migraine headaches 
from 0 to 10 percent, effective October 17, 1994; by April 2, 
1997 letter, he was informed that his appeal would continue 
unless he advised the RO that he was satisfied with the 
rating assigned his disability.

5.  On August 7, 1998, referencing the prior SOC in August 
1996 and SSOC in April 1997, the veteran was mailed an SSOC, 
denying a rating in excess of 10 percent of the service-
connected migraine headaches; he was informed that he had 60 
days to file a substantive appeal.

6.  The veteran's substantive appeal, relative to the July 
1995 claim of an increased rating of the service-connected 
migraine headaches, was received in a timely fashion 
following issuance of the SSOC in August 1998.  

7.  It is factually ascertainable from the evidence of record 
that, since July 18, 1994, the veteran's service-connected 
migraine headaches have been manifest by daily episodes of 
headaches, at times associated with blurred vision, nausea, 
vomiting, photophobia, and phonophobia, requiring frequent 
medical treatment, including Imitrex injections.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for an effective date of July 18, 1994 for a 30 
percent rating of the service-connected migraine headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.160, 3.400, 4.124a, 20.302, 20.305, Code 8100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
Recently, regulations implementing VCAA were published as a 
final rule.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
VCAA and the implementing regulatory changes have been 
complied with in this appeal.  Specifically, the Board finds 
that the October 1999 SOC and August 2001 Travel Board 
hearing, provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute as they clearly notified them of the evidence 
necessary to substantiate his earlier effective date claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation regarding the development of the veteran's claim.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

The effective date of an award of disability compensation, 
based on claims reopened after final adjudication, will be 
the date of the new or reopened claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within a year from the 
date sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2001).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2001).  The date of receipt of evidence from a 
private physician will be accepted when such evidence is 
within competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
1991);  38 C.F.R. § 20.200 (2001).

Pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 20.302(a), 
a notice of disagreement shall be filed within one year from 
the date of mailing the notification of the initial review 
and determination.  Special wording is not required for a 
communication to be considered a notice of disagreement.  It 
is only required that there be an expression which can be 
reasonably construed as disagreement with the determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(2001).  Appellate review of an RO decision is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a).  After the veteran receives the statement of the 
case, he must file a formal appeal within 60 days from the 
date the statement of the case is mailed, 38 U.S.C.A. 
§ 7105(d)(3), or within the remainder of the one-year period 
from the date the notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b).

Where an SSOC is furnished, a period of 60 days from the date 
of mailing of the SSOC will be allowed for response.  
38 C.F.R. § 20.302(c).  

Under 38 C.F.R. § 20.305, if a written document is to be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as timely filed.  If a postmark is not of 
record, the postmark date will be presumed to be 5 days prior 
to the date of receipt of the document by VA.

Service connection for migraine headaches was granted by RO 
rating decision in June 1992, and a noncompensable rating was 
assigned, effective February 26, 1992, the day following the 
date of the veteran's service separation.  That decision was 
based on his service medical records documenting diagnosis 
and treatment of chronic migraine headaches.

The veteran's service medical records during his ADT from 
February to July 1993, document reports and treatment of 
recurrent headaches.

In July 1993, the veteran filed a claim of an increased, 
compensable rating of his service-connected migraine 
headaches.  

On VA medical examination in August 1993, the veteran 
indicated that he did not have much success treating his 
chronic headaches with medication.  On examination, migraine 
headaches were diagnosed.

By rating decision dated July 15, 1994, the RO denied a 
compensable rating for the veteran's service-connected 
migraine headaches; notice of that decision was mailed to his 
address of record on July 25, 1994, but no timely appeal 
therefrom was filed.  Thus, the July 1994 rating decision 
became final; it is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103.

On VA medical examination in May 1995, the veteran reported 
frequent, left-sided headaches; the examiner observed that a 
neurological examination should be performed to fully address 
the severity of impairment from migraine headaches.  

On July 18, 1995, the veteran filed a claim of increased 
rating of his service-connected migraine headaches, 
suggesting that the impairment resulting therefrom was more 
severe the noncompensable rating reflected; he indicated the 
receipt of VA outpatient treatment for headaches since June 
1994.

In February 1996, a VA physician indicated that the veteran 
had frequent migraine headaches requiring weekly injections 
of migraine medication.

Medical records from the veteran's employer, dated from 
January 1995 to March 1996, document intermittent reports and 
treatment of headaches.

VA medical records from June 1994 to March 1996 document 
intermittent treatment for symptoms and impairment including 
migraine headaches, at times associated with blurred vision 
and photophobia.  In June 1994, the veteran reported chronic 
headaches, treated with Imitrex injections twice a month, 
noting that the headaches were never well controlled.  On 
October 17, 1994, he indicated that he had cycles of 
headaches occurring twice a year, each lasting about 6 weeks 
in duration, and daily headaches lasting 1-8 hours in 
duration.  

By rating decision in May 1996, the RO denied an increased 
(compensable) rating of the veteran's service-connected 
migraine headaches; notice of that decision was mailed to his 
address of record on May 30, 1996.

In August 1996, the veteran's representative filed timely 
notice of disagreement with the May 1996 rating decision 
denying a compensable rating of the service-connected 
migraine headaches.  An SOC addressing that matter was issued 
later in August 1996, but a substantive appeal had not been 
filed within a year following the mailing of notice of action 
appealed on May 30, 1996, or within 60 days following the 
mailing of the SOC on August 23, 1996.

In March 1997, the veteran's July 1995 claim of increased 
rating of the service-connected migraine headaches was 
reviewed by VA under the provisions of 38 C.F.R. § 3.105(b) 
(revision or amendment of prior decision based on difference 
of opinion) and, based on such review, by decision in March 
1997, the rating of his service-connected migraine headaches 
was increased from 0 to 10 percent, effective October 17, 
1994, the date it was factually ascertainable that the 
criteria for such rating had been met.  Notice of the 
aforementioned action was mailed to his address of record on 
April 2, 1997, and he was also informed that the previously 
initiated appeal would continue unless he expressed 
satisfaction with the 10 percent rating assigned his migraine 
headaches within 30 days.

In April 1997, the veteran was furnished an SSOC, reflecting 
an increase of the rating of the service-connected migraine 
from 0 to 10 percent; by enclosure letter accompanying the 
SSOC, mailed to his address of record on April 1, 1997, he 
was informed that he had not previously filed a substantive 
appeal following the issuance of the SOC in August 1996; he 
was informed that he had 60 days to file his substantive 
appeal.

In April 1998, through his representative, the veteran 
inquired about the status of his "pending appeal" relative 
to the claim of increased rating of his service-connected 
migraine headaches, currently rated 10 percent disabling.

In July 1998, the veteran was issued an SSOC, denying a 
rating in excess of 10 percent of the service-connected 
migraine headaches.  The SSOC was mailed to his address of 
record on August 7, 1998, along with enclosure letter 
informing him that an SOC addressing the claim of increased 
rating of migraine headaches was issued on August 23, 1996, 
that an SSOC was mailed to him on April 2, 1997 and, as he 
did not respond to the April 2, 1997 letter accompanying the 
SSOC, his appeal relative to the rating of the service-
connected migraine headaches continued; he was informed that 
he had 60 days to file a substantive appeal relative to the 
claim of increased rating for migraine headaches.

On October 8, 1998, the RO received from the veteran a 
substantive appeal relative the matter of an increased rating 
of his service-connected migraine headaches.

By December 1998 letter from the RO, the veteran was informed 
that his substantive appeal received on October 8, 1998, was 
not timely as it was filed more than a year after "the date 
of notification of the decision being appealed," and more 
than 60 days "after the date of mailing of the statement of 
the case;" he was informed that his October 8, 1998 
correspondence was being construed as a claim for increase.

VA medical records from April 1996 to December 1998, 
associated with the file in March 1999, document intermittent 
treatment for symptoms and impairment including the service-
connected migraine headaches.  In April 1996, the veteran 
complained of headaches associated with pain in and behind 
one eye, blurred vision, nausea, vomiting, photophobia, and 
phonophobia, noting that the headaches were treated with 
Imitrex injections once to twice a week for the past 2 years.

On VA neurological examination in March 1999, not including a 
review of the claims file, the veteran reported 3-4 year 
history of daily episodes of throbbing headaches, at times 
associated with nausea and vomiting, noting that he treated 
the headaches, successfully, with Imitrex.  On examination, 
chronic migraine headaches, with tension type features, mild 
to moderately disabling were diagnosed.  

By rating decision in April 1999, the RO denied a rating in 
excess of 10 percent of the service-connected migraine 
headaches, and timely notice of disagreement was received in 
July 1999.  Later in July 1999, the veteran was issued a 
decision, increasing the rating of the service-connected 
migraine headaches from 10 to 30 percent, effective October 
8, 1998, the date of receipt of his written correspondence 
which was construed by the RO as an increased rating claim.

In September 1999, the veteran expressed satisfaction with 
the 30 percent rating assigned his migraine disability, but 
he disagreed with the effective date thereof; he contended 
that the effective date of the 30 percent rating should be 
from 1993, the date of filing of his increased rating claim.  

At an August 2001 Travel Board hearing, the veteran testified 
that his service-connected migraine headaches should be rated 
30 percent rating disabling from July 1993, the day following 
the date of his separation from ADT, because he experienced 
daily episodes of severe headaches since that time.  He 
believed that he perfected a timely appeal relative to the 
matter of an increased rating of migraine headaches, 
following issuance of the SSOC in August 1998.

VA medical records from October 1997 to December 1998, 
submitted at the August 2001 hearing, document intermittent 
treatment for the veteran's migraine headaches, including 
with Imitrex injections.

Based on the foregoing, the Board finds that the evidence 
supports an effective date of July 18, 1994 for a 30 percent 
rating of the service-connected migraine headaches.  
Initially, it is noted that the veteran filed a claim for an 
increased (compensable) rating of that disability in July 
1993, but his claim was denied by the RO in July 1994.  As he 
did not initiate an appeal from that decision by filing 
timely notice of disagreement within a year following the 
mailing of notification thereof on July 25, 1994, the July 
15, 1994 rating decision became final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Thus, the effective date of an award of 
increased rating for migraine headaches, based on any 
subsequently filed claim for increase, may not be prior to 
July 15, 1994.  See 38 C.F.R. §§ 3.160(e), 3.400(r).

On July 18, 1995, the veteran filed a claim of increased 
(compensable) rating of his migraine headaches, indicating 
that he received outpatient treatment therefor since June 
1994.  His claim was denied by RO rating decision in May 
1996; timely notice of disagreement with that decision was 
received in August 1996, and an SOC was issued later that 
month.  Although a substantive appeal had not been filed 
within a year following the mailing of notice of the decision 
appealed on May 30, 1996, or within 60 days following the 
mailing of the SOC on August 23, 1996, the increased rating 
claim was reviewed by VA under the provisions of 38 C.F.R. 
§ 3.105(b) in March 1997.  

Following the March 1997 review of the increased rating claim 
under 38 C.F.R. § 3.105(b), the rating of the service-
connected migraine headaches was increased from 0 to 10 
percent, effective October 17, 1994, the date of VA 
outpatient treatment for migraine headaches.  The increased 
rating was reflected by both a rating decision in March 1997, 
and an SSOC in April 1997; the notification letters 
accompanying each decision, however, contained conflicting 
information relative to the status of the July 1995 claim for 
increase: the April 1, 1997 notification accompanying the 
SSOC alerted the veteran that he had not previously filed a 
substantive appeal and, if he wished to continue his appeal, 
he had 60 days to file a substantive appeal; the April 2, 
1997 notification accompanying the rating decision informed 
him that his appeal relative to the claim of increased rating 
of migraine headaches would continue unless he withdrew that 
appeal within 30 days.  As he did not, at any time, withdraw 
his August 1996 notice of disagreement, but instead, inquired 
about the status of his pending appeal in April 1998, the 
Board finds that he continuously pursued his July 1995 claim 
for increase.  The RO led him to believe that his appeal, 
initiated by the August 1996 notice of disagreement, 
continued: in addition to having been informed, on April 2, 
1997, that his appeal would continue unless he withdrew it, 
he was issued another SSOC in August 1998; by that SSOC and 
an accompanying enclosure letter, he was informed that while 
he had not filed a substantive appeal relative to the claim 
of increased rating of migraine headaches, following the SOC 
in August 1996, his appeal continued; he was informed he had 
60 days to file a substantive appeal.  

On October 8, 1998, the RO received the veteran's substantive 
appeal relative to the claim of increased rating of the 
service-connected migraine headaches.  As there is no 
postmark of record, reflecting the date of mailing thereof, 
the Board finds that the October 8, 1998 substantive appeal 
was filed in a timely fashion following the mailing to him of 
the August 7, 1998 SSOC.  See 38 C.F.R. §§ 20.302(c) and 
20.305.  Although he did not file a substantive appeal within 
a year after the May 1996 mailing to him of the rating 
decision appealed, or within 60 days after the mailing of the 
SOC in August 1996, he did perfect a timely appeal from the 
May 1996 rating decision by filing a timely substantive 
appeal after the mailing of the SSOC in August 1998.  See 
38 C.F.R. § 20.302(c).  Thus, the veteran's increased rating 
claim has been open and pending since July 18, 1995.  
38 C.F.R. § 3.160.

Since the effective date of the award of service connection, 
the veteran's migraine headaches have been rated under 
38 C.F.R. § 4.124a.  Under Code 8100, a 10 percent rating is 
for application where there are characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is warranted if characteristic 
prostrating attacks occur on average, once a month over the 
last several months.  Id.

In conjunction with and subsequent to the filing of the claim 
of increased rating of the service-connected migraine 
headaches in July 1995, VA medical records from June 1994 to 
March 1999 have been associated with the file.  Based on such 
evidence, including a March 1999 VA neurological examination, 
by RO decision in July 1999, the rating of the veteran's 
migraine headaches increased to 30 percent, effective October 
8, 1998, the date of receipt of correspondence which was 
construed by the RO as an increased rating claim.  As 
indicated above, however, the increased rating claim has been 
pending since July 18, 1995.

Pursuant to 38 C.F.R. § 3.400(o)(2), the effective date of an 
award of increased compensation will be the earliest date it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within one year of such date.  
In this case, the veteran filed his increased rating claim on 
July 18, 1995 and the medical evidence associated with the 
file in conjunction with that claim was dated within a year 
of that date.  Overall, evidence from June 1994 to March 1999 
documents frequent treatment for the veteran's migraine 
disability, manifested by headaches with blurred vision, 
nausea, vomiting, photophobia, and phonophobia; during 
outpatient treatment in October 1994, he appears to have 
reported cycles of headaches occurring twice a year, each 
lasting about 6 weeks in duration, and daily episodes of 
headaches lasting 1-8 hours of duration; as early as June 
1994, he reported receiving Imitrex injections twice a month 
to treat his headaches and, as late as April 1996, the 
frequency of treatment with Imitrex injections increased from 
twice a month to twice a week.  Based on such evidence, it is 
factually ascertainable that the severity of impairment from 
the service-connected migraine headaches intensified so as to 
warrant a 30 percent rating from July 18, 1994, a year prior 
to the filing of the increased rating claim.

The Board stresses that a 30 percent rating of the service-
connected migraine headaches may not be assigned on any date 
prior to July 18, 1994.  As noted above, in view of a final, 
July 1994 RO rating decision denying an increased rating of 
that disability, an effective date of increased rating may 
not be prior to July 15, 1994.  (See 38 C.F.R. §§ 3.160(e), 
3.400(r)).


ORDER

An effective date of July 18, 1994, for an award of a 30 
percent rating for service-connected migraine headaches is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


